Title: From Thomas Jefferson to William Short, 10 April 1824
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Apr. 10. 24.
                        
                    Your favor of Mar. 29. is duly recieved, and I learn from it with great gratification that we are at length to have the happiness of meeting once more. I shall visit Bedford in the months of May & June, and if you do not set out on your journey till July, you will assuredly find me here, and happy to recieve you. there are three stages a week from Richmond to Charlottesville, which will give you a certain latitude of time for orders to your hack. I hope you have not entirely unlearned the practice of riding on horseback. I can assure you from experience that to old age, the daily ride is among the most cheering comforts, it renews the pleasurable sensation that we are still in society with the beings and the things around us, and so delightful and so necessary is this daily revival to me, that I would wish to lose that and life together.We have just had a meeting of the Visitors of our University; and taking the ensuing summer and autumn to procure Professors, we determine to open the institution on the 1st day of February next. if our expectations shall be fulfilled (and I think our measures will ensure them) we shall be second to nothing in the US. in the field of science, medecine excepted, in which our aim will be moderate. by the time of your visit I hope our last and largest building will be in some shape. en attendant, be assured of my constant and affectionate attachment and respect.
                        Th: Jefferson
                    